DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Invention of Group I, Claims 1-19, in the reply filed on 04/11/2022 is acknowledged.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7 and 9-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yu et al. (US 2016/0181176).
Yu et al. discloses, as shown in Figures, a reconstituted substrate comprising multiple package-level substrates (804, 805, 824) implemented with different substrate technologies and held together [0059], [0063], [0067]-[0069], [0072], [0084], [0086], [0092]-[0093].

Regarding claims 2 and 12, Yu et al. discloses the multiple package-level substrates comprise:
	a first package-level substrate (804) implemented with a first substrate technology (silicon substrate, 820, with through-silicon vias, 816, [0067]); and
	a second package-level substrate (805, 824) implemented with a second substrate technology (metal, ceramic, FR4, polyimide, or BT resin, [0068]-[0069], [0072]) and disposed adjacent to the first package-level substrate, the second substrate technology being different from the first substrate technology.

Regarding claims 3 and 13, Yu et al. discloses the first substrate technology comprises a silicon substrate (820) with through-silicon vias (816, [0067]) and wherein the second substrate technology comprises one of: a silicon substrate (805) with integrated passive devices (829, [0068], [0072]), a laminate substrate, or a glass substrate with through-glass vias.

Regarding claim 4, Yu et al. discloses the reconstituted substrate further comprising a third package-level substrate (824) implemented with a third substrate technology (metal, ceramic, FR4, polyimide, or BT resin, [0069]) and disposed adjacent to at least one of the first package-level substrate or the second package-level substrate, the third substrate technology being different from the first substrate technology and the second substrate technology.

Regarding claim 5, Yu et al. discloses the reconstituted substrate further comprising a fourth package-level substrate (another 824) implemented with a fourth substrate technology (metal, ceramic, FR4, polyimide, or BT resin, [0069]) and disposed adjacent to at least one of the first package-level substrate, the second package-level substrate, or the third package-level substrate, the fourth substrate technology being different from the first substrate technology, the second substrate technology, and the third substrate technology.

Regarding claim 6, Yu et al. discloses the first substrate technology comprises a silicon substrate with through-silicon vias, the second substrate technology comprises a silicon substrate with integrated passive devices, and the third substrate technology comprises a glass substrate with through-glass vias ([0069]).

Regarding claim 7, Yu et al. discloses the fourth substrate technology comprises a laminate substrate ([0069]).

Regarding claim 9, Yu et al. discloses the reconstituted substrate further comprising a molding compound (806) holding the multiple package-level substrates together.

Regarding claim 10, Yu et al. discloses the molding compound comprises a resin (epoxy, [0079], [0089], [0097]).

Regarding claim 11, Yu et al. discloses, as shown in Figures, a packaged assembly comprising:
	a reconstituted substrate comprising multiple package-level substrates (804, 805, 824) implemented with different substrate technologies and held together; and
	multiple chipsets (802, 803, 930, 931, 1130) for different applications coupled to the multiple package-level substrates of the reconstituted substrate [0059], [0063], [0067]-[0069], [0072], [0084], [0086], [0092]-[0093].

Regarding claim 14, Yu et al. discloses the multiple chipsets comprise:
	a first chipset for a first application and coupled to the first package-level substrate; and
	a second chipset for a second application and coupled to the second package-level substrate, the second application being different from the first application.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0181176).
Yu et al. discloses the claimed invention including the reconstituted substrate as explained in the above rejection.  Yu et al. does not disclose the integrated passive devices comprise array of trench capacitors.  However, it would have been obvious to one of ordinary skill in the art at the time the invention was made to form the integrated passive devices of Yu et al. comprising array of trench capacitors in order to perform the desired structure/function.

Claim(s) 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0181176) in view of Lai et al. (PN 9,559,081).
Regarding claim 15, Yu et al. discloses the claimed invention including the packaged assembly as explained in the above rejection.  Yu et al. further discloses the first chipset coupled to the silicon substrate with the through-silicon vias.  Yu et al. does not disclose the first chipset comprises a digital chipset.  However, Lai et al. discloses a chipset comprises a digital chipset.  Note Figures and Col. of Lai et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the chipset of Yu et al. comprising a digital chipset, such as taught by Lai et al. in order to perform the desired functions.

Regarding claims 16-18, Yu et al. discloses the claimed invention including the packaged assembly as explained in the above rejection.  Yu et al. further discloses the second chipset coupled to the silicon substrate with the integrated passive devices.  Yu et al. does not disclose the second chipset comprises a power distribution network chipset, an analog or mixed signal chipset, or a radio frequency chipset.  However, Lai et al. discloses a chipset comprises a power distribution network chipset, an analog or mixed signal chipset, or a radio frequency chipset.  Note Figures, Col. 4, line 62 – Col. 5, line 14 and Col. 9, line 56 – Col. 10, line 12 of Lai et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the chipset of Yu et al. comprising a power distribution network chipset, an analog or mixed signal chipset, or a radio frequency chipset, such as taught by Lai et al. in order to perform the desired functions.

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0181176) in view of Liu et al. (US 2021/0151407).
Regarding claim 15, Yu et al. discloses the claimed invention including the packaged assembly as explained in the above rejection.  Yu et al. does not disclose the packaged assembly further comprising a package substrate such that the reconstituted substrate comprises an interposer interposed between the package substrate and the multiple chipsets.  However, Liu et al. discloses the packaged assembly comprising a package substrate (40).  Note Figures of Liu et al.  Therefore, it would have been obvious to one of ordinary skills in the art at the time the invention was made to form the packaged assembly of Yu et al. further comprising a package substrate, such as taught by Liu et al. in order to integrate a plurality of devices in order to perform the desire function.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUNG K VU whose telephone number is (571)272-1666. The examiner can normally be reached Monday - Friday: 7am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, FERNANDO L TOLEDO can be reached on (571) 272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



							/HUNG K VU/                                                                                    Primary Examiner, Art Unit 2897